Citation Nr: 1223235	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for chronic myositis, left shoulder with scar, due to shell fragment wound with retained foreign body (minor).  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 
 
The Board notes that the Veteran filed a claim for TDIU that was denied in a rating decision dated in October 2007.  However, the Federal Circuit has held that where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he was unable to work due to his PTSD.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

PTSD

The Veteran seeks entitlement to a disability rating in excess of 50 percent for his service-connected PTSD.  He asserts that he discussed suicide with the VA mental health examiner.  See September 2008 substantive appeal.  The examination report of July 2007, however, indicates that he denied current suicidal ideas.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran asserts that he discussed suicide with the VA mental health examiner, and that a 70 percent evaluation is warranted, the Board finds that another VA examination is warranted.  

Left shoulder

The Veteran also seeks a disability rating in excess of 20 percent for his service-connected left shoulder myositis due to a shell fragment wound with retained foreign body.  The Veteran reported that the more he uses his left arm the worse his condition becomes.  See April 2008 notice of disagreement.  As the Veteran has claimed that his left shoulder disability has worsened and as his last VA examination was in July 2007, the Board finds that another VA examination is warranted at this time.  Palczewski, 21 Vet. App. 174; Snuffer, 10 Vet. App. 400.  

TDIU/Rice

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for TDIU was denied in a rating decision dated in October 2007.  After the denial, the Veteran raised the issue of entitlement to a TDIU in a December 2007 VA medical record indicating he was unable to work due to his PTSD.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

The Veteran should be provided with Veterans Claims Assistance Act of 2000 (VCAA) notice.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Records

On remand, the Veteran should be asked to provide or authorize VA to obtain any additional medical or other evidence pertinent to his claims that has not already been associated with the claims folder.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from September 9, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the Veteran applied for vocational rehabilitation benefits.  It does not appear, however, that the Counseling / Evaluation / Rehabilitation (CER) folder has been associated with the Veteran's claims file.  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he either submit or authorize VA to obtain any additional medical or other evidence pertinent to his claim that has not already been associated with his claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what information and evidence is required to substantiate his claim for an increased rating on the basis of TDIU. 

3.  Obtain VA medical records dating from September 9, 2008.  

4.  Obtain the Veteran's VA Counseling/ Evaluation / Rehabilitation (CER) folder.  

5.  Thereafter, schedule the Veteran for a PTSD examination to assess the severity of the Veteran's service-connected condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than PTSD are diagnosed, the examiner should disassociate the symptoms attributable to PTSD from those attributable to co-existing psychiatric disorders that are not related to his PTSD.  If such is not possible, the examiner should state that in the examination report.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

The VA examiner should also indicate the impact of the service-connected PTSD on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his PTSD, taking into consideration his previous work experience but not his age and nonservice-connected disabilities?  The VA examiner should provide a complete rationale for all conclusions reached. 

6.  After any additional records are associated with the claims file, schedule the Veteran for VA examination(s) to determine the nature and severity of the service-connected chronic myositis left shoulder with scar due to shell fragment wound with retained foreign body (minor).  The claims folder, including a copy of this Remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

On the basis of current medical findings, a review of the Veteran's claims file, and information received from the Veteran at the examination, the examiners should address each of the following in detail and provide a complete explanation of the basis for the conclusions reached: 

(A)  With regard to muscle injuries: 

(1)  To the extent possible, review the record and describe the track of all projectiles and identify all muscle groups of the left shoulder affected by the wounds in service.  

(2)  For each affected muscle group, describe all residuals of the combat injury.  The examiner should address all current manifestations that are shown on examination or indicated by the record to include any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to any muscle injury.  The examiner should evaluate whether residual dysfunction is of slight, moderate, moderately severe, or severe degree.  

(B)  With regard to skeletal injuries and limitation of motion: 

All indicated studies, including range of motion studies in degrees, should be performed on the Veteran's left shoulder joint.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

(C)  With regard to scars: 

The Veteran should be afforded an examination to assess the severity of the service-connected scarring of the Veteran's left shoulder.  

The examiner should provide a detailed description of each scar, including but not limited to the following:  the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the physician should describe in detail the limitation(s), and the extent and severity thereof.  If the scars to not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report. 

(D)  With regard to nerves: 

The examiner should specify any nerves affected by the residuals of the shell fragment wound with retained foreign body to muscle group III and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia. 

The VA examiner should also indicate the impact of the service-connected left shoulder on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected left shoulder disability taking into consideration his previous work experience but not his age and nonservice-connected disabilities?  The VA examiner should provide a complete rationale for all conclusions reached.   

7.  Thereafter, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disabilities (PTSD, left shoulder, tinnitus, and bilateral hearing loss).  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is requested to indicate the impact of the service-connected disabilities on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected disabilities, either singly or in combination, taking into consideration his previous work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

8.  Ensure that the information provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


